DETAILED ACTION

This action is in response to the application filed on 5/18/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2 and 10 are objected to because of the following informalities:   	 Regarding claim 1 line 15, the limitation “the basis of the voltage detected” lacks proper antecedent basis. The examiner suggest amending the claim to state “based on the voltage detected”. 	 	In lines 16-17, the limitation “the basis of the polarity” lacks proper antecedent basis. The examiner suggest amending the claim to state “based on the polarity”. 	Regarding claim 2 In line 7, the limitation “the basis of the sampled voltage” lacks proper antecedent basis. The examiner suggest amending the claim to state “based on the sampled voltage”. 	Regarding claim 10 In line 4, the limitation “the ON/OFF state” lacks proper antecedent basis. The examiner suggest amending the claim to state “an ON/OFF state”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 1 lines 10-11, the limitation “the detection outputs of the battery voltage detection circuit” lacks proper antecedent basis. Claim 1 never states that the battery voltage detection circuit comprises an output. 	 	In line 18, it’s not clear as to what is meant by the limitation “the state to be assumed by each of the MOSFETs” because assuming a state does not mean that the MOSFETs are ever switched to the state.  	 	In line 25, the limitation “the upper arms of the rectifier circuit” lacks proper antecedent basis. Claim 1 never mentions that the rectifier comprises upper arms.  	 	In line 26, the limitation “the lower arms” lacks proper antecedent basis. Claim 1 never mentions that the rectifier comprises lower arms.  	 	In lines 26-27, the limitation “the output terminals of the generator” lack proper antecedent basis. Claim 1 never mentions that the generator comprises more than one output terminal.  	 	In line 29, it’s not clear as to what is meant by the limitation “all of the MOSFETs of the rectifier circuit assume an OFF state” because assuming an OFF state does not mean that the MOSFETs are ever switched to the OFF state.  	 	In lines 33-34, the limitation “the FET OFF time periods” lack proper antecedent basis. Claim 1 never mentions that there are more that one FET OFF period. 	Dependent claims 2-9 inherit the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 2 line 5, the limitation “the sampling timings” lack proper antecedent basis. Claims 1 or 2 never mentions that there are more one sampling timing.  	Further regarding claim 4 lines 2-3, it’s not clear as to which procedure the limitation “the procedure” is in reference to because claims 1 and 4 does not mention a procedure. Furthermore, the limitation “the procedure” lacks proper antecedent basis. 	Further regarding claim 5, the limitation “the parasitic diodes of the MOSFETS” lacks proper antecedent basis. Claims 1 or 5 does not mention that the MOSFETs comprise parasitic diodes.  	 	In lines 4-5, the limitation “the minimum value of the power amount” lacks proper antecedent basis. A value of the power amount is never established in claims 1 or 5.  	Further regarding claim 6, it’s not clear as to what is meant by the limitation “absolutely essential”.  	Further regarding claim 9 line 2, it’s not clear as to if the limitation “an upper arm” and “a lower arm” are different or the same as the upper and lower arms mentioned in claim 1.  	 	In lines 7-8, its not clear as to what is meant by the limitation “establish the state to be assumed by the MOSFET” because assuming a state does not mean that state is active.  	 	In line 11, the limitation “the parasitic diodes of the MOSFETS” lacks proper antecedent basis. Claims 1 or 9 does not mention that the MOSFETs comprise parasitic diodes.  	 	In line 12, its not clear as to what is meant by the limitation “establish the state to be assumed by the MOSFET” because assuming a state does not mean that state is active.  	 	In line 16, the limitation “the parasitic diodes of the MOSFETS” lacks proper antecedent basis. Claims 1 or 9 does not mention that the MOSFETs comprise parasitic diodes.  	
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Tian et al. (US Patent 10491030) discloses a charging system and charging method for terminal and terminal. 	Noda et al. (US 2017/0187215) discloses a charging device with charging level detection.  	Pernyeszi (US Patent 9537329) discloses a battery management circuit maintaining cell voltages between a minimum and maximum during charging and discharging. 	Ramraika et al. (US 2016/0144732) discloses a three phase regulator rectifier for automotive battery charging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838